Notice of Pre-AIA  or AIA  Status
Claims 1, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 12 and claim 9, lines 12-13, “the user” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al (US 2015/0288438) in view of Schlub et al (US 8,781,420).
Regarding claim 1, Maltsev et al disclose an antenna array system comprising: 
a plurality of antenna sub-arrays 104 spaced apart from one another about a mobile device chassis, wherein each of the antenna sub-arrays comprises one
or more antenna element 202; and
wherein one or more of the plurality of antenna sub-arrays 104 is selectively addressable to generate an aggregate response among a combination of the plurality of antenna sub-arrays to steer one or more signal beam in a desired direction (paragraph [0042]);

Maltsev et al fail to disclose wherein one or more of the plurality of antenna sub-arrays is selectively operable to reduce shadowing effects from the user.  Schlub et al disclose wherein one or more of the plurality of antenna sub-arrays is selectively operable to reduce shadowing effects from the user (col 3, lines 25-49; col 4, lines 56-67; col 8, lines 34-48).  It would have been obvious to one of ordinary skill in the art to modify Maltsev et al to incorporate the above claimed elements as disclosed Schlub et al into Maltsev et al for tuning the antennas.
Regarding claim 9, Maltsev et al disclose a method for operating an antenna array including:
selectively addressing one or more of a plurality of antenna sub-arrays 104 spaced apart from one another about a mobile device chassis to generate an aggregate response among a combination of the plurality of antenna sub-arrays (paragraph [0042]); and
steering 108 one or more signal beam from the one or more of the plurality of antenna sub-arrays in a desired direction (paragraph [0052]);
wherein steering 108 the one or more signal beam comprises generating the aggregate response from a phased combination of two or more of the plurality of antenna sub-arrays (fig. 4 & 5; paragraphs [0023]-[0024], [0026], [0042]).  
Maltsev et al fail to disclose wherein steering the one or more signal beam comprises selectively operating one or more of the plurality of antenna sub-arrays to 
Regarding claims 6, 14, Maltsev et al disclose each of the plurality of antenna subarrays comprises an independent antenna array, wherein a respective one of the one or more signal beam is individually steerable by each of the plurality of the antenna subarrays (paragraphs [0025], [0061]).
Regarding claim 13, Maltsev et al disclose steering the one or more signal beam comprises switching among the plurality of antenna sub-arrays (paragraph [0027]).
Regarding claim 15, Maltsev et al disclose each of the plurality of antenna subarrays comprises an independent phased antenna array, wherein steering the one or more signal beam comprises phasing multiple elements in different ones of the plurality of antenna sub-arrays (fig. 4 & 5; paragraphs [0023]-[0024]; and also [0025]-[0026], [0061]).
Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al and Schlub et al in view of Korisch (US2004/0235528).
Maltsev et al have been discussed above but fail to disclose wherein each of the antenna sub-arrays comprises four antenna elements. Korisch discloses wherein each of the antenna sub-arrays comprises four antenna elements (claim 7). It would have been obvious to one of ordinary skill in the art to modify the combination of Maltsev et al and Schlub et al to incorporate .
Claims 2-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al and Schub et al in view of Hu et al (US 2017/0256843).
Maltsev et al have been discussed above but fail to disclose the plurality of antenna sub-arrays is positioned in a ring about a perimeter edge of the mobile device chassis, the plurality of antenna sub-arrays is positioned at or near corners of the mobile device chassis, one of the plurality of sub-arrays is positioned at or near each end of each edge of the mobile device chassis. Hu et al disclose the plurality of antenna sub-arrays is positioned in a ring about a perimeter edge of the mobile device chassis (this claimed feature is merely variation in fig. 1; paragraphs [0066]; and also [0068]-[0073]), the plurality of antenna sub-arrays is positioned at or near corners of the mobile device chassis (this claimed feature is merely variation in fig. 1; paragraphs [0066]; and also [0068]-[0073]), one of the plurality of sub-arrays is positioned at or near each end of each edge of the mobile device chassis (this claimed feature is merely variation in fig. 1; paragraphs [0066]; and also [0068]-[0073]). It would have been obvious to one of ordinary skill in the art to modify the combination of Maltsev et al and Schulb et al to incorporate the above claimed limitations as disclosed by Hu et al into Maltsev et al because these are just obvious ways of implementing Maltsev et al’s system and a method for operating an antenna array and no new or unexpected results would occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648